433 F.2d 982
Thomas TOOHEY and Edward Synowiak, Plaintiffs-Appellants,v.O'DARE VAN LINE RACE HORSE EXPRESS, INC., a/k/a O'Dare HorseTransport, Inc., Defendant-Appellee.
No. 28980 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Nov. 3, 1970.

Edmund S. Pendzisz, Miami, Fla., for plaintiff-appellants.
Christopher C. Larimore, of Shutts & Bowen, Miami, Fla., for defendant-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir. 1970)